Broyles, O. J.
1. The bill of exceptions having been amended to conform to the record, the request of the solicitor-general (made in his brief), that the writ of error be dismissed, is denied. See, in this connection, Civil Code (1910), § 6184; Wooten v. Archer, 49 Ga. 388 (3).
2. The accused was convicted of larceny from the house. The evidence tending to connect him with the offense was wholly circumstantial, and, while raising a strong suspicion of his guilt, was inadequate to exclude every other reasonable hypothesis save that of his guilt. It follows that the court erred in refusing to grant a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.

M. B. Súbanles, for plaintiff in error.
M. Neil Andrews, solicitor-general, contra.